DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/3/2021, 5/28/2021 and 7/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 1, it is unclear as to how synchronization is achieved among the first device, the access device and the second device.  To be more specific, only different data packets that carry different timestamp information that were sent/receive/forwarded among different devices were 
 	Claims 2-5 are rejected for depending on claim 1.
 	Claim 6 is rejected for substantially same reason as claim 1.  In addition, in order to the same order for the terms of “device”, “packet” and “timestamp information”, the claim should be changed from an independent claim to a dependent claim that depends on claim 1, to avoid additional 112(b) issues regarding confusion and ambiguity.
 	Claims 7-10 are rejected for depending on claim 6.
 	Claims 11-15 are rejected for substantially identical reasons as claims 1-5, except each claim is in an apparatus claim format.
 	Claims 16-20 are rejected for substantially identical reasons as claims 6-10, except each claim is in an apparatus claim format.  In addition, independent claim 16 should be changed to a dependent claim that depends on claim 11, to avoid additional 112(b) issues regarding confusion and ambiguity.
In view of the 112(b) rejections as indicated above, no prior art rejection or allowable subject matter can be applied at this time.  However, the examiner reserves the right to apply any prior art of record for future prior art rejection purpose, once the above 112(b) rejections are resolved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Shao et al. ‘976 & ‘523, Fourcand, Hiltunen et al., Marri Sridhar et al., Galea et al., Goel et al.  ‘265 &’635, Koelemeij et al., and Dwivedi et al. are all cited to show the common feature of time/clock synchronization among network devices utilizing timestamps and round trip/propagation/transmission time delay similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465